DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
 	Claims 1, 7, and 10 have been amended. Claims 1-15 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1 and 10, in light of the arguments on pages 5-6 of Remarks, it is unclear if applicant means to have the at least one first vibration element and powered individually. The claim recites “operated” but the Remarks on pages 5 and 6 refer to the vibration elements being “powered” individually in the second mode. For examination purposes, the examiner interprets the claim to mean that the at least one first and second vibration elements are configured to be powered individually.
Regarding claim 10, it is unclear if the at least a first vibration element and a second vibration element connected to a helmet are in addition to the at least one first and second vibration element and helmet that are already introduced in claim 1, which is incorporated into claim 10, or if they are the same first and second vibration elements and helmet of claim 1. For examination purposes, the examiner interprets the first and second vibration elements and helmet recited in claim 10 to be the same elements of claim 1.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takach (US 5,486,156) in view of Simon (US 5245989 A) and further in view of Saldivar et al. (US 2009/0095299 A1) .
claim 1, Takach teaches a therapeutic vibration device (Fig.3, 10; col. 1, lines 6-7, “therapeutic devices for the relief of pain”) comprising: a body (Fig.3, 30, “cap”); at least one first vibration element connected to the body (Fig.3, 20 at top of the helmet); at least one second vibration element connected to the body (Fig.3, 20 at base of the helmet) wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode, the first mode operating the at least one first vibration element and at least one second vibration element simultaneously, and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously. Takach also teaches that the at least one first and second vibration elements are powered simultaneously (see Fig. 7, single power source for both vibration units) but may be operated individually in their frequency and amplitude (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33).
Takach does not teach operating the vibration elements in a second mode, the second mode operating either the at least one first vibration element or at least one second vibration element individually.
However, Simon teaches a similar device for the therapeutic treatment of pain (Fig.1) comprising pressure inducing elements (106a, b, c) that are individually powered and individually controlled (Abstract, col. 5, lines 49-62). Simon teaches a first mode operating the at least one first and second pressure elements simultaneously (col. 6, lines 28-34) and teaches a second mode operating either the at least one first pressure element or the at least one second pressure element individually (col. 6, lines 47-49, where each pressure element is controlled manually and therefore is capable of operating one at a time; see also col.6 lines 43-45 where only one element is actuated at a time) to provide the ability to program the device in any manner desired by the user, to allow the user to select areas of the scalp, at a selected interval for a selected duration (col. 6, lines 50 -55; col. 2, lines 14-18).

Takach and Simon do not teach at least one audio transducer connected to the body.
However, Saldivar teaches a similar vibration device comprising at least one audio transducer connected to the body (sound transducer 36; Fig. 2) to provide sleep inducing sounds such as white noise or music ([000]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Takach as modified to include an audio transducer connected to the body as taught by Saldivar to provide sleep inducing sounds such as white noise or music.
With respect to claim 2, Takach as modified teaches wherein the body comprises a helmet (Takach; Fig.3, 30).
With respect to claim 3, Takach as modified teaches wherein the body comprises a headband (Takach, Fig.3, 36).
With respect to claim 4, Takach as modified teaches further comprising a user input interface (Takach, variable resistor 63; Fig. 7; “external control knobs (not shown) could be used to operate the variable resistor”; col. 5, lines 31-34) and a controller (Takach, reference number 60; Fig. 7), wherein the controller is electrically coupled to the at least one first vibration element and the at least one second vibration element (Takach, “Fig. 7 shows a simple electrical schematic”; col. 5, lines 23. because the figure is of an electrical schematic, the controller would be electrically coupled to the vibration elements), and the controller is communicatively connected to a user input interface (Takach, Fig. 7 
	With respect to claim 7, Takach as modified teaches wherein in the first mode the at least one vibration element is configured to operate with a first vibration characteristic (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach); the at least one second vibration element is configured to operate with a second vibration characteristic (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach); and wherein the first vibration characteristic is different from the second vibration characteristic (“vibratory unit is connected to the unitary resilient skull cap and the units are not necessarily forcing the same frequencies”; col. 5, lines 13-15, Takach. Since the frequencies are not the same between the first and second vibration element, the characteristics of the first frequency and the second frequency are different).
	With respect to claim 8, Takach as modified teaches wherein the at least one first vibration element is configured to operate for a longer duration than the at least one second vibration element (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach. Since each vibration unit is separately controlled, one of ordinary skill in the art could control the first one to operate longer than the second one). 
	With respect to claim 10, Takach teaches A method of providing therapeutic vibration, the method comprising: (a) providing a device of claim 1 including a therapeutic vibration device (Fig.3, 10; col. 1, lines 6-7, “therapeutic devices for the relief of pain”) comprising: a body (Fig.3, 30, “cap”); at least one first vibration element connected to the body (Fig.3, 20 at top of the helmet); at least one second vibration element connected to the body (Fig.3, 20 at base of the helmet) wherein the first and second vibration elements are configured to be powered to operate in a first mode and a second mode, the first mode operating the at least one first vibration element and at least one second vibration element simultaneously, and wherein the operation of the first mode includes the second vibration element configured to operate differently from the first vibration element when the first and second vibration elements are powered simultaneously. Takach also teaches that the at least one first and second vibration elements are powered simultaneously (see Fig. 7, single power source for both vibration units) but may be operated individually in their frequency and amplitude (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33). including at least a first vibration element and a second vibration element connected to a helmet (Fig.3, 20), (b) activating the first vibration element, the first vibration element having a first vibration characteristic (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach).
	Takach does not teach operating the vibration elements in a second mode, the second mode operating either the at least one first vibration element or at least one second vibration element individually.
However, Simon teaches a similar device for the therapeutic treatment of pain (Fig.1) comprising pressure inducing elements (106a, b, c) that are individually powered and individually controlled (Abstract, col. 5, lines 49-62). Simon teaches a first mode operating the at least one first and second pressure elements simultaneously (col. 6, lines 28-34) and teaches a second mode operating either the at least one first pressure element or the at least one second pressure element individually (col. 6, lines 47-49, where each pressure element is controlled manually and therefore is capable of operating one at a time; see also col.6 lines 43-45 where only one element is actuated at a time) to provide the ability to program the device in any manner desired by the user, to allow the user to select areas of the scalp, at a selected interval for a selected duration (col. 6, lines 50 -55; col. 2, lines 14-18).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the vibration elements of Takach to be 
Takach and Simon do not teach at least one audio transducer connected to the body and (c) activating at least one audio transducer connected to the helmet, the audio transducer operating independently of the first vibration element.
	However, Saldivar teaches a similar vibration device comprising at least one audio transducer connected to the body (sound transducer 36; Fig. 2) to provide sleep inducing sounds such as white noise or music ([000]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the device of Takach as modified to include an audio transducer connected to the body as taught by Saldivar to provide sleep inducing sounds such as white noise or music. It is noted that with this modification, the at least one audio transducer would be activated and would be operated independently of the first vibration element as the audio transducer is an independent feature from the first vibration element.
	With respect to claim 14, Takach as modified teaches wherein step (c) includes playing music (Saldivar, [0009]).
	With respect to claim 15, Takach as modified teaches activating the second vibration element (20) connected to the helmet (Fig.3, 20 on 30), the second vibration element having a second vibration characteristic (“each vibration generator unit is separately controlled as to amplitude and frequency”; col. 2, lines 32-33, Takach), the second vibration characteristic being different from the first vibration characteristic (“vibratory unit is connected to the unitary resilient skull cap and the units are not necessarily forcing the same frequencies”; col. 5, lines 13-15, Takach. Since the frequencies are not the .

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takach (US 5486156) in view of Simon (US 5245989 A) and further in view of Saldivar et al. (US 2009/0095299) as applied to claim 4 above, and further in view of Jones, JR. et al. (US 2017/0135894). 
	With respect to claim 5, Takach as modified teaches that the user input interface includes at least one selector (“external control knobs (not shown) could be used to operate the variable resistor”; col. 5, lines 31-34). 
	Takach as modified does not disclose that the user input interface is disposed on the body. 
	However, Jones JR., which discloses a therapeutic cap, teaches a user input interface that is disposed on the body (“control panel 84 is positioned in the compartment”; para. [0019], Fig. 3). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Takach as modified, a user input interface that is disposed on the body, as taught by Jones JR, to provide a more compact device. 

	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takach (US 5486156) in view of Simon (US 5245989 A) and further in view of Saldivar et al. (US 2009/0095299) as applied to claim 4 and claim 10 above, and further in view of Hanbury (US 2017/0143935).
	With respect to claim 6, Takach as modified does not disclose that the user input interface is wirelessly coupled to the controller. 
	However, Hanbury, which discloses an apparatus for providing stimulus to the brain, teaches a user input interface (external control unit 130a; Fig. 3A) that is wirelessly coupled to a controller 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to Takach as modified, a controller capable of wireless communication, and a user input interface that is wirelessly coupled to the said wireless controller, as taught by Hanbury, to reduce clutter by limiting the amount of wires needed. 
	With respect to claim 11, Takach as modified does not disclose performing the step (b) of claim 10 above as part of a holistic regimen for a concussion sustained by the user. 
	However, Hanbury teaches providing therapeutic tactile stimulus to an individual with a concussion (para. [0031], lines 1-8). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Takach as modified, the step of performing the step (b) of claim 10 as part of a holistic regimen for a concussion sustained by the user, as taught by Hanbury, to provide therapeutic stimuli to the user. 

	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takach (US 5486156) in view of Simon (US 5245989 A) and further in view of Saldivar et al. (US 2009/0095299) as applied to claim 10 above, and further in view of Shimotori (US 2008/0275372). 
	With respect to claim 12, Takach as modified does not disclose performing the step (b) of claim 10 above as part of a holistic regimen for a user having a neurodegenerative disorder. 
	However, Shimotori, which discloses a neurological disease prevention apparatus, teaches applying vibrations to the head of a user to promote cerebral blood flow (para. [0008]) to prevent neurological disorders, such as dementia (see para. [0003]). 
.

	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takach (US 5486156) in view of Simon (US 5245989 A) and further in view of Saldivar et al. (US 2009/0095299) as applied to claim 10 above, and further in view of Garcia Molina et al. (US 2016/0058970), hereinafter Garcia. 
	With respect to claim 13, Takach as modified does not disclose that the step (c) of claim 10 includes sounding an alarm to notify the user at a designated time of occurrence of an event. 
	However, Garcia, which discloses a system for sleep session management, teaches generating an auditory alarm to wake a user depending on the slow wave activity (see Fig. 7, para. [0024]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention to add to the method of Takach as modified, sounding an alarm at the step (c) of claim 10 to notify the user at a designated time of an occurrence of an event, as taught by Garcia, to provide alert the user that they have received the proper amount of sleep. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot in light of the amendment.

Conclusion                                                                                                                                                               
	Any Inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785